Title: To James Madison from William Jarvis, 9 February 1803 (Abstract)
From: Jarvis, William
To: Madison, James


9 February 1803, Lisbon. Last wrote on 31 Jan. “inclosing the following Papers” and forwarding two dispatches from Willis. Acknowledges JM’s 17 Dec. letter enclosing the president’s speech. In addition to its “easy, impressing, and elegant Style,” thinks “nothing could have been better adapted … to general satisfaction” than the contents, which reflect the “highest honor” on the administration. Nothing that could “add to the safety, insure the prosp⟨erity⟩ & promote the happiness of his Fellow Citizens escaped his capacious and penetrating mind,” and “the unparalleled success of his measures” elicits admiration for his “profound Judgment.” Will pay particular attention to JM’s instructions. “Upon some occasions it should require the advice of persons of your superior abilities to make those who have to do with this Court err on the side of Patience.” Has no complaints lately as all his letters have been attended to with a promptness that has “almost anticipated my Wishes.” Did not conceive himself authorized to advance government funds for individual claims and will not do so in the future. Encloses a duplicate copy of a letter received from Almeida notifying him of the admission of flour. Should this prove agreeable to the U.S. government and citizens, “I shall feel highly satisfied with the Widow’s Mite I threw in toward it.” Gives a detailed comparison of prices of wheat and flour in the U.S. and Portugal. Flour sells for a higher price than wheat and is less expensive and safer to ship. The duty is “a trifle” compared to these advantages, and flour is also exempted from corn market duties. Understands that Almeida and Viscount Balsamão favored the admission of flour while Viscount de Anadia, the minister of marine, and the conde de Rio Maier, administrator of the corn market, opposed it. Rodrigo de Sousa Coutinho, minister of finance, remained neutral. “After Don John read my Communication to the Prince, and no doubt made very favorable comments on it, the Prince inclined to the admission, but the others opposed it, as being injurious to the health of the Inhabitants & hurtful to the national industry.” The prince regent ordered an inspector to compare bread made from American flour with that made from flour ground from foreign wheat. The result was “in favor of our flour.” The duty was added as an encouragement to millers and as a source of revenue for the prince. This convinced Coutinho and the measure was carried. The letter was sent to Jarvis on Sunday, 6 Feb., and the order, dated 7 Feb., was posted on the exchange the next day. Has “today” received the enclosed letter dated 8 Feb. with information that orders were given to raise the quarantine. Vessels under quarantine had been admitted to pratique on 7 Feb. by an order of 4 Feb., “with the precaution of discharging their grain through a Spout; but this unnecessary expense will be avoided by this last order.” Encloses a copy of Almeida’s 29 Jan. note [not found], received 1 Feb., but fears the extracts Almeida sent will not be satisfactory. Encloses a copy of his note of 3 Feb. [not found] and Almeida’s 4 Feb. reply [not found], from which he learned Almeida had been since 2 Feb. “at the Royal Palace of Samora on the opposite side of the Tagus,” where the prince has been for “three or four Weeks.” Encloses a copy of his own 7 Feb. reply to Almeida’s note of the same date, Almeida’s note of 8 Feb. [not found], and a copy of a 26 Oct. 1802 chancellery letter.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 7 pp. JM received the RC by 21 Mar. (see JM to Jefferson, 21 Mar. 1803). For surviving enclosures, see nn. 3 and 5.



   
   Jarvis here listed the fourteen enclosures included in his 31 Jan. 1803 dispatch.



   
   For Almeida’s 7 Feb. 1803 letter, see Jarvis to JM, 7 Feb. 1803, and n. 1. On 9 Feb. 1803 Jarvis issued a circular announcing the permission to import American flour (N.Y. American Citizen, 17 Mar. 1803).




   
   Almeida’s 8 Feb. 1803 letter (1 p.; in Portuguese, with translation; printed in the National Intelligencer, 21 Mar. 1803) announced that the prince regent had lifted the quarantine for U.S. vessels and cargoes when the ships and their bills of health indicated no instances of contagion.



   
   Almeida’s note was apparently in response to Jarvis’s requests for the records of the court proceedings in the cases of the Aurora and the Four Sisters (see Jarvis to JM, 18 Dec. 1802, and n. 2).



   
   Jarvis’s 7 Feb. 1803 reply to Almeida (3 pp.) expressed pleasure at the admission of flour, stating that it would be received as a sign of friendship by the U.S., which had already shown a willingness to reciprocate by reducing the duty on Portuguese wines in the U.S. and by showing partiality to other Portuguese products.



   
   See Jarvis to JM, 31 Jan. 1803, n. 4.



   
   A full transcription of this document has been added to the digital edition.

